PLATT, District Judge.
When the trustee came in, he found that the bankrupt had originally leased a large store on Broad street, Bridgeport, for $120 per month, with the privilege of subletting. Fie had then divided the large store by a partition inlo two stores, each with entrances and exits upon the street, and had retained one for his own business and found a tenant for the other. The trustee did not need and did not take possession of the subtenant’s store. He used the other one for a short time, while closing out the bankrupt stock.
The referee finds as facts that the landlord made no demand for either store, that the trustee has occupied the south store alone, and that he has not assumed the lease. The action of the trustee, in taking possession of the south store alone and refusing to pay rent for both stores, put the landlord where it was his duty to collect the rent for the north store from the party in possession. He could not force the trustee into the bankrupt’s shoes against the trustee’s will. The referee decided that the trustee should pay as a part of the expense of administration what would be a fair return for the use of the store which he occupied.
This was right, and his decision is affirmed.